Citation Nr: 1628889	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  03-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, including autonomic neuropathy, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for emphysema, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from October 1969 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2002 and July 2013 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2004 decision, the Board denied service connection for emphysema on the basis that new and material evidence had not been submitted.  The Veteran appealed the Board's March 2004 decision to the Court and in an Order dated in November 2005, the Court vacated that part of the Board's decision that denied service connection for emphysema and remanded it for compliance with a joint motion for remand (JMR).  

In February 2007, May 2009 and August 2010, the Board remanded the case.  

The issue of entitlement to service connection for emphysema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his currently diagnosed autonomic neuropathy is caused by his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for autonomic neuropathy, as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently has diagnosed autonomic neuropathy as a result of his service-connected diabetes.  

Although the September 2012 VA examiner noted that there was no evidence of neuropathy at the time of the examination and nothing to support a diagnosis of autonomic dysfunction or autonomic neuropathy, several VA treatment records, including an August 2011 neurologist's consultation report, indicate his symptoms of weakness, shaking episodes, fatigue and profuse sweating are due to autonomic dysfunction or autonomic neuropathy as a result of his diabetes.  Moreover, in determining that there was no evidence of an autonomic neuropathy disability, the September 2012 VA examiner stated that there were no medical records that officially note the diagnosis.  However, VA treatment records dated in August 2011, February 2012 and August 2012 clearly indicate diagnoses of autonomic neuropathy or diabetic autonomic dysfunction.  The evidence is at least in equipoise as to the likelihood that the Veteran has diagnosed autonomic neuropathy that is proximately due to or aggravated by his service-connected diabetes.  Resolving reasonable doubt in the Veteran's favor, service connection for autonomic neuropathy is warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for autonomic neuropathy is granted.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is insufficient to decide the Veteran's claim of entitlement to service connection for emphysema.  As such, a remand is required to provide a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran must be sent a letter to ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2015) are fully satisfied as to the claim for service connection for emphysema.  38 C.F.R. § 3.159(b) (2015).  

In the August 2010 remand, the Board directed the AOJ to return the claims file to the examiner who had conducted an earlier February 2010 VA examination and request he provide an opinion as to whether the Veteran's in-service exposure to asbestos either predisposed him to later develop emphysema and/or aggravated the currently existing emphysema.  

The VA examiner who conducted the February 2010 examination, in an August 2010 addendum, again opined that the Veteran's emphysema was not caused by his in-service exposure to asbestos and merely stated that he had provided a complete rationale for the opinion in his earlier examination report.  Unfortunately, the examiner did not provide the requested opinion.  The failure to address the Board's specific instructions in the August 2010 remand falls short of the duty to assist and the Veteran must be afforded another VA respiratory examination.  See Stegall v. West, 11 Vet. App 268 (1998).  Moreover, the VA examiner should further provide an opinion as to whether it is as likely as not that the current emphysema was proximately caused or permanently aggravated by the Veteran's service-connected pleural scarring.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that the Board errs in relying on a medical opinion that only addresses whether a nonservice-connected claim is "related to" a service-connected disability and the opinion does not address whether the nonservice-connected disability is aggravated by a service-connected disability).  Thus, another opinion should be obtained on remand.

Prior to the above examination, any outstanding records of pertinent VA medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2015) are fully satisfied.  38 C.F.R. § 3.159(b) (2015).  Specifically, the Veteran should be advised of the type of information or evidence necessary to substantiate a claim of service connection for a respiratory disability, including emphysema, which evidence VA would seek to acquire, and which information or evidence the Veteran was to submit.  Also, request the Veteran to identify whether he has current treatment at VA and whether there are any other relevant treatment records at any other providers.  The provisions of 38 C.F.R. § 3.310 must be set forth in this context.

2.  Obtain any relevant VA and private treatment records that have not already been associated with the claims file.  

3.  Schedule the Veteran for a VA respiratory examination to determine the current nature and etiology of any respiratory disability found to be present, to include emphysema.  The claims file must be made available to and reviewed by the examiner.

Based on a review of the claims file and an examination of the Veteran (if needed), the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service exposure to asbestos either predisposed his development of emphysema and/or aggravated his currently diagnosed emphysema.  

If the examiner determines that the Veteran's in-service exposure to asbestos did not predispose him to later develop emphysema or aggravate his current emphysema, provide an opinion as to whether it is at least as likely as not that his respiratory disability, to include emphysema, is either proximately caused by or aggravated by the service-connected pleural scarring. 

A complete rationale for all opinions expressed and conclusions reached should be set forth.  

4.  Finally, readjudicate the issue remaining on appeal.  If the benefit remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


